                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

MICHELE MALVERTY, individually,
and as successor in interest for
JAMES C. RENNICK SR.,

      Plaintiff,
v.                                                 Case No.: 8:17-cv-1617-T-27AAS

EQUIFAX INFORMATION SERVICES
LLC and EXPERIAN INFORMATION
SOLUTIONS, INC.,

      Defendants.
______________________________________/

                                      ORDER

      The undersigned oversaw a mediation conference in this action. The parties

reached a settlement as to Experian Information Solutions, Inc., and reached an

impasse as to Equifax Information Services, LLC.

      Under 28 U.S.C. § 455, a judge shall disqualify herself in any proceeding in

which her impartiality might reasonably be questioned and where the judge has

personal knowledge of disputed evidentiary facts concerning the proceeding.         28

U.S.C. § 455(a), (b)(1). When the proper grounds exists, a judge has an affirmative

and self-enforcing obligation to recuse herself sua sponte. United States v. Kelly, 888

F.2d 732, 744 (11th Cir. 1989). During the mediation conference, the undersigned

became privy to disputed evidentiary facts and other confidential information, thus

warranting recusal. 28 U.S.C. § 455(b)(1). Based on the foregoing,

      (1)    The Clerk is directed to reassign this case to another magistrate judge
by random draw and provide notice to the parties of the newly designated magistrate

judge, and

      (2)    The Clerk is directed to mail a copy of this order to Children’s Home

Society of Florida’s at 482 South Keller Road, Orlando, Florida 32810. All deadlines

remain in effect, including Children’s Home Society of Florida’s show cause deadline.

(See Doc. 69).

      ORDERED in Tampa, Florida on November 14, 2018.




                                         2
3
